Citation Nr: 1027994	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) prior to September 16, 
2002.

2. Entitlement to an initial evaluation in excess of 50 percent 
for PTSD since September 16, 2002.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from August 1972 to June 1977.  In a January 1983 
administrative decision, VA accepted the period from August 1972 
to August 1976 as being under honorable conditions; from August 
1976 to June 1977 is considered to be under dishonorable 
conditions.

This matter ultimately comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2004 and August 2005, the Board remanded the claim to 
the Agency of Original Jurisdiction (AOJ) for further evidentiary 
development.  Following completion of that development, the Board 
in October 2005 denied entitlement to an initial rating in excess 
of 30 percent for PTSD.

The claim was then returned to the Board through an August 2007 
Order by the Court of Appeals for Veterans Claims (the Court) 
based on a Joint Motion for Remand.  The Board in September 2007 
again remanded the claim to the RO for development pursuant to 
the Court's Order, and in a December 2007 decision, the RO 
granted an increased evaluation of 50 percent for PTSD effective 
November 27, 2007.  This established a staged rating for PTSD of 
30 percent prior to November 27, 2007; and, 50 percent from 
November 27, 2007.

In a July 2008 decision, the Board granted an earlier effective 
date for the 50 percent rating from September 16, 2002.  The 
claim was again returned to the Board through a March 2009 Order 
by the Court based on a Joint Motion for Remand.

In September 2009, the Veteran underwent a VA PTSD examination.  
The Board received a January 2010 letter from the Veteran's 
attorney waiving consideration of this new evidence by the AOJ.  

The Veteran twice testified before a Veterans Law Judge in August 
2000 and August 2003.  The Judge who took that testimony has 
since retired and is not available to participate in the 
adjudication of the claim.  The Veteran was notified in March 
2008 correspondence and offered another opportunity to testify 
before a Veterans Law Judge.  He declined and expressed his 
desire that the Board proceed with adjudication on the evidence 
of record.

The Board notes that the Veteran has alleged that he is too 
disabled to work because of his service-connected PTSD.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total 
disability rating based on individual unemployability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  The Board noted 
the matter of a TDIU in the July 2008 remand and referred it to 
the AOJ at that time.  The record reflects that the AOJ sent the 
Veteran an August 2008 letter informing him of the evidence and 
information necessary to establish entitlement to TDIU; however, 
the record does not show that the Veteran responded to this 
letter by the time this case was certified to the Board for 
adjudication of the PTSD claim.  


FINDING OF FACT

The Veteran's PTSD symptomatology is manifested by serious 
symptoms or serious impairment in social, occupational, or school 
functioning.  The evidence shows significant symptomatology, such 
as anxiety, nightmares, sleep disturbances, social isolation, 
impaired impulse control, panic attacks, and depression, without 
grossly inappropriate behavior; persistent danger of hurting self 
or others, intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
closest relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, initial ratings, and effective dates have 
been assigned for the Veteran's PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Nevertheless, in October 2007, August 2009 
and September 2009 letters, VA notified the Veteran of the 
information and evidence necessary to establish entitlement to an 
increased rating for PTSD.  Additionally, the record includes 
extensive correspondence from the Veteran demonstrating an 
intimate and detailed knowledge of the criteria to establish a 
higher disability rating for his service-connected PTSD.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The record reflects that VA has 
extensively assisted the Veteran with his claim for an increased 
PTSD rating.  VA has provided a minimum of five examinations 
which specifically address the severity of the Veteran's PTSD 
symptomatology.  Moreover, VA has associated with the claims file 
all known available VA and private medical records which are 
relevant to the Veteran's claim.  Additionally, the Veteran has 
testified before a member of the Board of Veterans' Appeals on 
two occasions and was offered an opportunity for a third hearing, 
but declined in correspondence dated in April 2008.  
 
The Board concludes that the Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claim. The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. § 
3.103 (2009).

Analysis

The March 2009 Joint Motion for Vacatur and Remand states that 
the parties agreed that BVA failed to: 1) consider and discuss 
the November 2007 VA examination report, 2) address all the 
relevant evidence in assessing the Veteran's credibility, 
specifically a letter from the Veteran's previous employer, 3) 
adequately explain why it rejected evidence concerning the 
Veteran's August 2003 testimony regarding his alleged domestic 
abuse, and 4) explain why the September 16, 2002 letter from the 
Veteran's girlfriend would not support an earlier effective date 
based on the allegation that the girlfriend was describing 
symptomatology that she had witnessed over a four year period.  
These matters are addressed in the decision below.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).

In general, the degree of impairment resulting from a disability 
is a factual determination, and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).   However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's PTSD.  Rather, at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 
126.  This has been done in this claim.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.   To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Under the criteria for evaluating posttraumatic stress disorder, 
a 30 percent rating is assigned when the disorder is manifested 
by occupational and social impairment with an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; impaired impulse control (such as unprovoked 
irritability with periods of violence); special disorientation; 
neglect of personal appearance and hygiene, difficulty adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.  


A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health- illness." See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), page 32).  A global 
assessment of functioning (GAF) score of 41 to 50 reflects the 
presence of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job). Id.  A global assessment of 
functioning score of 51 to 60 indicates the examiner's assessment 
of moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). Id.  A global assessment of 
functioning score of 61 to 70 denotes some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in social 
and occupational functioning. Id.

While the Rating Schedule does indicate that the rating agency 
must be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, it does not assign disability percentages based 
solely on global assessment of functioning scores.  See 38 C.F.R. 
§ 4.130.  Rather, global assessment of functioning scores is but 
one factor to be considered in conjunction with all the other 
evidence of record.

Treatment records from the Virginia Department of Corrections, 
covering the period of March 1996 to June 1998, reveal that 
during 1997, the Veteran experienced increasing difficulty with 
PTSD symptoms.  He reported difficulty sleeping, with intrusive 
dreams.  He complained of feeling jittery, and reported having 
altercations with fellow inmates in August 1996.  He was at that 
time participating in group therapy for anxiety and doing well.  
He reported no homicidal or suicidal ideation.  He was not fully 
compliant with medications.  In December 1996, he reported his 
mood as "off and on" and he had some insomnia.  He continued to 
deny suicidal or homicidal ideation, and stated in May 1997 that 
his nightmares and flashbacks had decreased with changes in 
medication.  His mood, however, was worse.  A change in 
medication was attempted, but in August 1997 the Veteran reported 
that "the dreams have increased dramatically."  His insomnia was 
worse as well, and he complained of mood swings and depression.  
He requested to discontinue all medications in September 1997.  
At that time the Veteran was also dropped from group therapy for 
behavior problems; he did not comply with group or facility rules 
regarding correspondence.  In October 1997 the Veteran was seen 
for reports of decreased sleep, anxiety, tension, anger, and poor 
concentration.  He denied suicidal or homicidal ideation, but did 
report fluctuation of his temper.  There was no impairment of 
thought processes observed, but the Veteran was mildly paranoid.  
The Veteran elected to restart medications.  By February 1998, 
his mood had stabilized and he stated it was "good."  Sleep was 
also better.  The Veteran was considered stable in April 1998.  
He was released from prison in June 1998.

In March 1997, the Veteran's treating psychiatrist from the 
Department of Corrections submitted a statement at the Veteran's 
request addressing his current diagnosis and resultant 
impairment.  Dr. TJK stated that he had treated the Veteran since 
June 1996; a colleague had treated him since early 1994.  PTSD 
was diagnosed, and was manifested by both intermittent acute and 
chronic symptoms, including recurrent nightmares, generalized 
anxiety, heightened startle response, and chronic dysphoria.  The 
doctor noted that a combination of therapy and medication had 
helped the Veteran, but treatment had been difficult.  He opined 
that due to nightmares, anxiety, insomnia, and dysphoria, the 
Veteran "would have difficulty maintaining employment on a 
consistent and productive basis." Statements from later in March 
1997 and January 1998 relate primarily to the occurrence of in-
service stressors, and hence are not relevant to evaluation of 
PTSD.

Shortly after his release from prison, the Veteran was 
hospitalized at VAMC Salem for six days. On admission in July 
1998, he reported that he was depressed and anxious over his 
financial situation.  His residence had informed him he must get 
a job or leave.  He reported a history of attempted suicide, 
major depression, and PTSD.  He did not care if he woke up in the 
morning, but denied current suicidal or homicidal ideation.  He 
was sleeping well and waking refreshed, but he had a low level of 
energy and motivation.  He denied hallucinations, delusions, or 
signs of mania.  He stated that his major concern was that he 
would not be able to return to work secondary to PTSD.  During 
the hospital stay, depression and anxiety improved.  He reported 
improved appetite, more energy, and enjoyment in participation 
with group and individual activities.  He continued to state he 
had no suicidal or homicidal thoughts.  At discharge, he was 
noted to be stable with improvement in his depressive 
symptomatology.  His discharge diagnoses were major depression, 
history of PTSD, and history of suicide attempts.  A Global 
Assessment of Function (GAF) score of 35 is reported on the 
typed, computerized treatment record.  On the Veteran's 
handwritten Physician's Final Note, however, a GAF of "_5 to 65" 
is reported; the first digit is unreadable on the multiple copies 
of the report obtained by VA.

VA treatment records from June to September 1999 reveal 
complaints of depression since April 1999, related to financial 
problems.  The Veteran also reported a past diagnosis of PTSD.  
He stated that he had worked until December 1998, when he had to 
stop manual labor because he injured his back.  He had a remote 
history of suicide attempts and alcohol abuse.  In June 1999, 
personal grooming was adequate. Mood was moderately dysthymic 
with congruent affect.  There was no evidence of hallucinations 
or delusions, and speech was normal.  The Veteran described 
nightmares, poor sleep, irritation, and lack of concentration.  
Testing indicated severe anxiety and depression.  Although not 
formally diagnosed, PTSD was also suggested by the testing.  The 
examiner commented that the Veteran was isolated and could 
benefit from socializing.  In September 1999, he continued to 
report nightmares and intrusive thoughts, anxiety, 
hypervigilance, insomnia, and social withdrawal.  He stated that 
his July 1998 admission had been related to increased suicidal 
ideation.  Medication had improved his mood, but left him feeling 
jittery and did not help his insomnia.  After adjustment of the 
medication, he began sleeping well, and reported his spirits were 
much improved.  He denied suicidal thoughts.  Nightmares 
continued but had improved slightly.  No psychotic features were 
noted.  During the September 1999 appointment, the Veteran 
demonstrated good hygiene and normal psychomotor activity and 
impulse control.  Speech and thought processes were normal.  The 
examiner opined that the depression was related to PTSD and an 
adjustment disorder.

In August 1999, a VA psychiatric examination was conducted in 
connection with a claim for pension. The Veteran was living in a 
mobile home with his girlfriend, and had not worked since 
December 1998.  He denied any recent suicidal ideation, reporting 
10 suicide attempts in the past, the last time being in 1985.  He 
frequently changed jobs, feeling insecure about his work, which 
led to drinking and eventually he would be fired or he resigned.  
The Veteran stated that he was anxious all the time and felt 
depressed at least once a week.  At times he had crying spells 
and felt somewhat hopeless about the future.  He reported low 
energy, and related this to a lack of sleep; he slept about three 
hours a night, with early and middle insomnia.  He remained 
interested in playing guitar, swimming, and doing woodwork.  He 
was more irritable lately, but was not violent towards others.  
He was distrustful of other people and preferred to be alone, 
though he did have some friends.  The Veteran denied 
hallucinations and delusions.  He did not feel that his 
medications were helping him.  The examiner observed that the 
Veteran's personal hygiene and grooming were good, and he was 
alert and oriented.  Behavior was appropriate, and he was 
cooperative on interview.  He was anxious and appeared tense and 
restless. No impairment of thought processes or communication was 
noted.  Memory was intact and concentration was good.  The 
examiner diagnosed recurrent major depressive disorder, alcohol 
dependence, and cluster B personality traits.

The Veteran reported an increase in PTSD symptoms during January 
2000 VA outpatient treatment, particularly over the past two 
months. Sleep was worse, and the Veteran was more irritable and 
dysphoric.  Nightmares were more frequent.  He remained 
hypervigilant and anxious.  The Veteran isolated himself 
socially.  He was not taking his medications regularly because he 
was on an erratic wake/sleep schedule while working as a delivery 
person with his girlfriend.  He continued to deny prominent 
suicidal ideation, and had no homicidal ideation.  He did appear 
more disheveled than in the past.  Mood was rough, and he was 
more irritable on interview.  Affect was appropriate; thought 
processes were normal; and, there were no hallucinations or 
delusions.

At a June 2001 VA examination, the Veteran reported being seen 
every few months at the Salem VAMC.  He stated that he took 
medication, which caused drowsiness, but helped him sleep, and 
contributed to his lack of motivation.  He remained unemployed.  
The Veteran had been married and divorced twice.  He was jailed 
for shooting his mother-in-law during his second marriage.  He 
was currently in a relationship with a woman for 2.5 years, but 
they had problems.  He stated he was easily irritated and grew 
angry over minor things.  He had no patience and had severe mood 
swings.  He denied any close friends and stated that he mainly 
stayed at home, working around the house.  He had stopped playing 
guitar due to a hand injury and no longer participated in sports 
or social events because he did not want to be around people.  He 
was not comfortable with anyone and was afraid people would 
betray him.  He no longer used alcohol or drugs, and had not for 
15 years.  He reported a remote history of violence and suicide 
attempts, but nothing recent.  The examiner indicated that the 
Veteran's unemployment was due to physical problems.  He 
continued to be able to perform self care, but demonstrated 
impairment of social relationships and limited recreational 
activities.  During the interview, the Veteran displayed no 
evidence of impaired thought processes or communications; 
behavior was appropriate and no impaired impulse control was 
shown.  He denied suicidal or homicidal thoughts. Minimal 
personal hygiene was met, and he was well oriented.  No memory 
loss was evident, and there was no evidence of obsessional 
behaviors.  No panic attacks were reported.  The Veteran stressed 
that he felt depressed and anxious over his occupational and 
social impairment.  The Veteran reported sleep of two to three 
hours a night, with chronic fatigue and lack of motivation.  The 
examiner endorsed the established diagnosis of PTSD, noting 
reports of intrusive thoughts and avoidance of reminders of the 
military.  He had a heightened startle reflex.  The examiner also 
diagnosed major depressive disorder, unrelated to PTSD, but 
stated that it would require undue speculation to differentiate 
between impairment from each diagnosis.  A GAF score of 51 was 
assigned.

October 2001 VA outpatient treatment records reveal an 
exacerbation of PTSD symptoms as a result of the 9/11 terrorist 
attacks.  The Veteran had daytime anxiety, nightmares, and 
insomnia.  He denied suicidal or homicidal ideation, but his mood 
was dysphoric.  He was reasonably dressed and groomed.  Eye 
contact was good and he demonstrated normal psychomotor and 
impulse control.  Speech was within normal limits.  Affect was 
irritable and dysphoric at times, but the Veteran did brighten at 
other times.  Affect was full and appropriate.  The doctor stated 
that he felt PTSD symptoms were impairing his occupational 
capacity.

In December 2002 VA treatment records, the Veteran expressed 
anger and concern over physical ailments.  He reported an 
increase in anxiety related to these problems.  He also stated 
that PTSD symptoms were worse.  He took his medication 
intermittently, and was running out.  He was reasonably dressed 
and groomed, and although initially angry during the interview, 
he calmed down. Impulse control and psychomotor activity were 
normal, as was speech.  He described his mood as "not too good."  
Thought processes were normal, and there were no hallucinations 
or delusions.  The examiner diagnosed an adjustment disorder 
related to his medical problems, but PTSD remained a significant 
condition.

April 2003 follow-up treatment notes indicate continued anger 
over his medical conditions, particularly an abdominal aneurysm.  
He remained irritable and frustrated.  The doctor noted no 
progression of PTSD symptoms or depression. Affect was consistent 
with an "angry and frustrated" mood, but lightened somewhat by 
the end of the interview.   PTSD remained a significant problem, 
but adjustment disorder related to his aneurysm was prominent.

Social security records from February 2003 verify the lack of 
substantial reportable income since 1998.  The Veteran had no 
income in 1999 or 2000.

February 2004 VA outpatient treatment records reveal follow- up 
treatment for various physical complaints and smoking cessation 
counseling.  The Veteran made no complaints related to his 
psychiatric disabilities, and the general PTSD and depression 
screens were negative.  The treating resident assigned a GAF 
score of 75, and referred to a score of 45 assigned in April 
2003.  The Board notes that in November 2005 correspondence, the 
resident indicated 75 was a typographical error, and he intended 
to assign a GAF of 45.

In July 2004 and September 2005, Dr. JKM, the Veteran's VA 
treating psychiatrist, submitted statements summarizing his PTSD 
treatment and current symptomatology.  The doctor described PTSD 
as "severe" and noted intrusive thoughts and nightmares, anxiety, 
irritability with a low frustration tolerance, difficulty 
concentrating, memory problems, paranoia, and disturbances of 
mood and motivation.  The Veteran had a rocky relationship with 
his girlfriend due to PTSD. The doctor also referred to 
intermittent suicidal ideation in the July 2004 letter.  The 
doctor opined that PTSD symptoms would "make it essentially 
impossible for [him] to maintain gainful employment."  He would 
find it difficult to accept feed back from supervisors or 
interact with co-workers, and he would have difficulty 
maintaining focus to get work done.  Corresponding July 2004 
treatment records show that the Veteran was noncompliant with 
medication.  He expressed significant difficulty with nightmares, 
insomnia, irritability, and paranoid ideation.  He reported 
impaired concentration and poor short term memory.  On physical 
examination, the Veteran was mildly disheveled, but otherwise 
reasonably dressed.  He sat calmly through the interview with 
good eye contact, normal psychomotor activity and normal impulse 
control.  Speech was within normal limits.  Mood was "not too 
good".  Affect was mildly dysphoric and irritable at times and 
restricted range of affect was appreciated.  Judgment and insight 
were fair.  Thoughts were logical, linear and goal directed with 
no delusions evident.  The Veteran did express some increased 
paranoid ideation, although this was not delusional in nature.  
Perceptions were without hallucinations or illusions.  The 
Veteran was fully awake, alert and oriented during the interview.  
The examiner noted that the Veteran was not acutely homicidal, 
suicidal, or psychotic, although he did express fleeting suicidal 
ideation.  He had no suicidal intent or plan.

During a September 2005 VA psychiatric examination, the Veteran 
reported a remote history of violence when drinking, including 
assaulting his girlfriend and shooting his mother in law.  He 
went to prison because of the shooting in the late 1980s, and had 
not drunk since.  His current relationship was "very rocky."  He 
reported nightmares twice a week, as well as trouble sleeping.  
He had difficulty getting along with people, and reported feeling 
paranoid and panicky in new situations.  He had fits of rage, 
anger, and avoidance.  He did not trust people or banks, and he 
stashed money around the house, despite a bad memory problem.  He 
reported avoidance behavior and hypervigilance.  On interview, 
the Veteran was well groomed and made good eye contact.  He was 
calm and anxiety levels were normal. He communicated effectively, 
and thought processes were unimpaired.  No hallucinations were 
reported, and the Veteran was not observed to be paranoid.  The 
Veteran described his mood as fair, and affect was appropriate.  
No suicidal or homicidal thoughts were noted.  A GAF score of 60 
was assigned.  The examiner did not opine on the Veteran's 
ability to work, but did note his spotty work record and 
inability to get along with people.  The prognosis for 
improvement was guarded.

The September 2005 examiner was also requested to explain or 
reconcile widely divergent GAF score noted in the record.  In 
April 2003, a GAF score of 45 was noted, while in February 2004, 
the assigned GAF score was 75.  In reviewing the claims file and 
VA treatment records, the examiner opined that a score of 45 
appeared to be too low based on the reported symptoms, and 75 
reflected too high a level of functioning.  The doctor opined 
that the proper scores would have been 55 in April 2003 and 60 in 
February 2004.  The examiner noted that this is not in actuality 
a wide divergence and is typical of scores of patients with a 
chronic illness such as the Veteran.

September 2005 VA treatment records indicate a GAF score of 40 
was appropriate, according to Dr. JKM, the treating psychiatrist.  
The Veteran reported intermittent use of medications because he 
felt too sleepy.   He continued to report intrusive recollections 
and nightmares and significant dysphoria.   He stated he was 
persistently depressed, and felt he would be better off dead, 
though he denied specific suicidal thoughts or plans.  His energy 
level and motivation were low.  He reported trouble with short 
term memory, concentration, irritability, and anxiety.  He 
continued to be suspicious of people and was guarded.  He still 
lived with his girlfriend, but was emotionally distant.  The 
Veteran appeared mildly disheveled. Speech and thought processes 
were within normal limits.  There were no hallucinations or 
delusions; the Veteran was well oriented throughout the 
interview. He did describe his mood as "not good."  Affect was 
dysphoric with limited range.

VA treatment records dated in February 2006 show complaints of 
significant insomnia and daytime fatigue.  The Veteran did not 
take his medications.  He stated his dysphoria and anxiety 
fluctuated.  The Veteran's appearance and deportment during the 
interview were again within normal limits.  Affect was dysphoric 
with restricted range.  "Severe" PTSD symptoms were described by 
the doctor, particularly insomnia.

During a November 2007 VA psychiatric examination, the Veteran 
reported having nightmares four to five times a week and daily 
intrusive thoughts related to his in-service stressors.  He 
stated that he had increased anxiety when exposed to reminders of 
his trauma while flying.  He reported that he avoided crowds and 
isolated socially, including from family and friends.  He alleged 
that at times he had "blackouts" in which he could not recall 
what he had been doing.  The Veteran alleged that he was 
irritable and continued to have trouble falling and staying 
asleep.  He said he had trouble getting along with others, and 
frequently felt angry and violent.  He reported that his 
concentration and memory were impaired and that he had to go back 
and forth to the store three times recently before finally 
remembering the single item he needed.  He reported 
hypervigilance and panic attacks four to five times a week, 
marked by shaking and tingling feelings. 

The examiner described the Veteran's social and occupational 
impairment as significant. He reported having a girlfriend, but 
that there was no intimacy and he stated that she stayed with him 
because "she feels sorry for him."  He had some old friends, whom 
he saw only randomly around town.  He was able to obtain 
employment, but could not keep the job as he reported that he 
grew angry and frustrated too easily and conflicted with 
supervisors and coworkers.  The Veteran reported that he 
sometimes feels he would be better off dead, but he denied active 
suicidal or homicidal thoughts.  The examiner assigned a GAF 
score of 42, stating that although there was a serious impairment 
of social and occupational functioning; there was no evidence of 
psychotic symptoms or impaired reality testing justifying a lower 
GAF score.

In a September 2009 VA psychiatric examination, the Veteran 
claims file and VA treatment records were reviewed.  The examiner 
noted that the last VA examination was conducted about two years 
prior.  He has continued to receive VA treatment through the 
Martinsburg VAMC.  Historically, he was imprisoned for shooting 
his mother in law in the late 1980s, but apparently he had no 
further legal problems since.  He continued to report great 
difficulty maintaining gainful employment due to emotional 
difficulties.  He had a history of alcoholism which contributed 
to his employment difficulties but he reported being sober for 
the past 22 years.  His anger; irritability; and low frustration 
tolerance affected his employment causing angry outbursts which 
caused him to be fired or to quit his job prior to an outburst.  
He has remained unemployed since the last examination.  He 
continues to live with his girlfriend since 1999 reporting poor 
relationship saying, "there is nothing there." They sleep in 
separate rooms and there is no intimacy.  He isolates from her 
and continued to be estranged from his family.  He reported 
having no friendships or social interactions and joins no groups, 
clubs, organizations, or churches.  He does not like to go out 
due to his irritability and hypervigilant related anxiety.  He 
has a lack of leisure pursuits with no fun, enjoyable, or 
recreational type hobbies.  He takes care of household and yard 
related tasks.  

The examination noted that the Veteran had a restricted affect; 
appearing anxious and dysphoric; with an underlying irritability.  
The examiner noted a significant history of past violent behavior 
although reporting no recent violent or assaultive behavior.  
There was no impairment of thought process or communications; 
and, no delusions, or hallucinations.  Eye contact and behavior 
were appropriate.  He had a history of suicidal attempts in the 
distant past.  While admitting to frequent suicidal thoughts, he 
was not presently suicidal and denied any current intent or plans 
on acting on it.  He had a past history of homicidal actions but 
currently denied any such thoughts or intent.  He was doing 
poorly with personal hygiene saying that he may shower only about 
twice a week in the summer and less often in the winter.  He did 
not brush his teeth and was having dental problems.  He was 
unshaven for several days.  His lack of interest, motivation, and 
general apathy were factors in this as was complaints of 
shakiness in his hands.  

The Veteran was oriented although complaining of ongoing memory 
impairment; very poor concentration; and, being easily 
distracted.  There was no obsessive compulsive behavior.  Speech 
was within normal limits.  He described a history of panic 
attacks, episodes of rapid heartbeat, shortness of breath, 
intense fear, and difficulty thinking for brief periods of time.  
He also reported daily anxiety, tension, and nervousness.  He was 
sad and depressed 100% of the time with periodic crying spell, 
suicidal thinking, pessimism, self criticism, anhedonia, low self 
esteem, and guilt.  

The examiner described the Veteran as continuing to meet the 
criteria of PTSD.  He continued to be severely impacted by 
numerous PTSD related symptoms as noted in the examination as 
well as in the previous examination.  His worklife was severely 
impacted by his anger and irritability, low frustration tolerance 
and related poor impulse control.  He had difficulty performing 
any relationships with others including in the work palace.  He 
had chronic PTSD related dysphoria and anxiety as well as 
periodic panic spells.  Concentration and memory appeared 
affected as well.  This all would have a negative affect on 
employability.  Relationships with his girlfriend and family were 
quite poor and he had no social relationships and largely 
nonexistent leisure pursuits.  He was highly stressed by 
continued reminders; memories; and nightmares of his military 
traumas.  The diagnosis was PTSD and a GAF of 44 was assigned.  
He was noted to be capable of managing his finances.

The September 2002 statement from the Veteran's girlfriend, KH, 
indicated that since 1998, she had observed the Veteran waking 
from nightmares.  She stated that he was able to sleep only two 
to three hours a night, and if KH had to awaken him, she had 
learned to stand at the foot of the bed and shake his foot, as he 
was likely to lash out when roused unexpectedly.  She had found 
him hiding in the house late at night, saying that he felt safer 
that way.  His mood was unpredictable and could turn violent; he 
had broken household items when angry, and avoided socializing.  
KH had seen the Veteran have crying spells, which he could not 
explain.  He had neglected his teeth, showers once a week, and 
shaves twice per month.  KH stated that she had made the Veteran 
dress and clean appropriately for his appointments, giving a 
false impression of his hygiene.

In October 2002, WBT, the uncle of the Veteran's girlfriend, 
submitted a statement detailing alleged misrepresentations and 
mischaracterizations of the evidence of record by the VA 
examiner.  WBT also reported that he had observed that the 
Veteran shaved only once a month or so, and did not pay attention 
to his appearance. He did not talk much, and did not like to 
socialize.  The Veteran helped WBT on his farm, but he had 
trouble remembering tasks and following instructions.  He related 
that the Veteran would leave on an errand and would return hours 
later, without knowing where he had been.  The Veteran appeared 
to be distrustful and suspicious of others.  WBT opined that the 
Veteran could not support himself due to PTSD symptomatology.

In August 2003, the Veteran testified at a personal hearing 
before a Veterans Law Judge; an earlier hearing, held in August 
2000, dealt with stressor verification and not current 
manifestations of PTSD.  In August 2003, the Veteran reported 
that he had difficulty sleeping due to nightmares.  He took 
medication to help him sleep, but this resulted in grogginess 
during the day.  The medications also helped to prevent mood 
swings and angry outbursts.  He reported that he had hit his 
girlfriend and their dog in anger when not on medication, and he 
was easily irritated by trivial things, such a dropping flatware.  
He generally stayed home and did not socialize. He stated that he 
had trouble working due to PTSD.  He would become paranoid and 
angry with co-workers and supervisors.  News about the war in 
Iraq and Afghanistan triggered nightmares.

A March 2005 letter from a childhood friend of the Veteran, JH, 
noted that he had only seen the Veteran a few times since being 
released from prison in 1998 but that he knew that he had gotten 
in many fights and could not get along with people.  He also 
noted that the Veteran drank more heavily after service than he 
did prior to entering service.

A March 2006 letter from TC, the owner of a pizza shop for whom 
the Veteran worked in 1998, indicates that the Veteran worked for 
TC for about two weeks in 1998 and would become extremely 
irritated, frustrated, and even angry when trying to use a 
"simple" computer menu system and that the Veteran would show 
up late or not at all and had altercations with other employees, 
including one that almost became physical.  He noted that the 
Veteran shouted and screamed at him in the store on one occasion 
and that he terminated the Veteran's employment because of these 
problems.  

The competent evidence of record shows that the severity of the 
Veteran's PSTD has fluctuated over the course of his appeal.  The 
GAF scores have ranged from 35 to 51, with the exception of the 
score of 60 assigned by the September 2005 VA examiner.  Most of 
the scores have been in the 40s, which is indicative of serious 
symptoms or serious impairment in social, occupational, or school 
functioning  The evidence shows significant symptomatology, such 
as anxiety, nightmares, sleep disturbances, social isolation, 
impaired impulse control, panic attacks, and depression.  
Although there are periods of improvement, such as the 
symptomatology reflected in the September 2005 VA examination, 
the overall severity of the Veteran's symptomatology falls 
between the criteria for the 50 and 70 percent disability ratings 
for PTSD.  After resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that the Veteran's symptomatology 
during the course of the appeal more closely approximates the 
criteria for a 70 percent disability rating.  Therefore, the 
Board finds that a 70 percent disability rating is warranted from 
January 28, 1997 to present.

However, the Board finds that a 100 percent disability rating is 
not warranted at any time during the appeal.  A 100 percent 
disability rating is warranted when the Veteran has very severe 
symptomatology such as grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closest relatives, own occupation, or own name.  
The Veteran's level of symptomatology is not nearly this severe.  

In determining that a 100 percent disability rating is not 
warranted at any point during the appeal, the Board finds that 
the Veteran does not demonstrate grossly inappropriate behavior, 
disorientation to time or place, or memory loss so severe as to 
manifest by loss of memory for names of closest relatives, own 
occupation or own name.  In making this determination, the Board 
finds it very persuasive that objective medical evidence of 
record shows that the Veteran is consistently alert and oriented, 
with no evidence of thought or speech impairment, delusions or 
hallucinations.  

The overwhelming evidence of record shows that the Veteran is 
fully alert, oriented and logical at all medical examinations, 
with a good understanding of the reason for the examination.  
Specifically, an October 1997 private medical record shows the 
Veteran was mildly paranoid but did not exhibit impairment of 
thought processes.  During a July 1998 VA hospital admission for 
psychiatric complaints, the Veteran denied hallucinations, 
delusions, or signs of mania.  In June 1999 VA treatment records, 
the Veteran was again described as exhibiting no evidence of 
hallucinations or delusions and his speech was normal.  In 
September 1999 VA treatment records, a medical professional noted 
that no psychotic symptoms were noted and that the Veteran had 
normal psychomotor activity with normal speech and thought 
processes.  August 1999 VA treatment records note that the 
Veteran was alert and oriented and that he denied hallucinations 
and delusions.  No impairment of thought processes or 
communications were noted.  Although the Veteran reported an 
increase in PTSD symptomatology in January 2000 VA treatment 
records, the medical professionals still noted that the Veteran 
had normal thought processes with no hallucinations or delusions.  
The June 2001 VA examination report shows that the Veteran 
displayed no evidence of impaired thought processes or 
communications and the Veteran was well oriented.  October 2001 
VA treatment records show the Veteran had normal speech.  
December 2002 VA treatment records show that the Veteran had 
normal speech and thought processes with no evidence of 
hallucination s or delusions.  

In a July 2004 letter, the Veteran's treating VA psychiatrist, 
JKM, noted intermittent paranoid ideation.  Corresponding July 
2004 treatment records show that the Veteran expressed 
significant difficulty with paranoid ideation, but that on 
physical examination, he had good eye contact, normal psychomotor 
activity, normal speech, and logical, linear and goal directed 
speech with no delusions evident.  The examiner noted that the 
Veteran's increased paranoid ideation was not delusional in 
nature and that his perceptions were without hallucinations or 
illusions and he was alert and oriented during the interview.  
The September 2005 VA examination report shows that the Veteran 
communicated effectively and that his thought processes were 
unimpaired.  No hallucinations were reported and the Veteran was 
not observed to be paranoid.  September 2005 VA treatment records 
show that the Veteran was well oriented throughout the interview 
with normal speech and thought processes and no evidence of 
hallucinations or delusions.  A February 2006 treatment note 
shows that the Veteran exhibited normal behavior during his 
interview.  A November 2007 VA examination report shows that 
there was no evidence of psychotic symptoms or impaired reality 
testing.  And finally, a September 2009 VA examination report 
shows that the Veteran exhibited no evidence of impairment of 
thought process or communications and no delusions or 
hallucinations.  His eye contact and behavior were appropriate.  
The Veteran was also oriented with normal speech.  

In short, with the exception of a couple of instances where 
paranoia was noted, the Veteran has consistently demonstrated 
that he has no impairment of thought process or communication and 
is fully alert and oriented.  

Additionally, the Board notes that the Veteran's extensive 
correspondence with VA indicates an individual who possesses an 
excellent understanding of the complex system of VA benefits law 
and an ability to articulately advocate on his behalf.  He has 
also exhibited behavior within normal limits during both VA 
hearings.

The disability picture derived from the objective evidence of 
record is in contrast with the Veteran's subjective reports of 
severe symptomatology and certain lay evidence submitted by the 
Veteran.  For instance, the October 2002 letter from WBT which 
describes the Veteran as having trouble remembering tasks and 
following instructions and having episodes where the Veteran was 
so disoriented or forgetful that he would leave on an errand and 
would return hours later, without knowing where he had been.  
Additionally, the November 2007 VA examination report shows that 
the Veteran alleged having to go to the store three times 
recently before finally remembering a single item he needed.  The 
Veteran also reported  "blackouts" where he could not recall 
what he had been doing.  The March 2006 letter from TC, the owner 
of a pizza shop for whom the Veteran worked in 1998, indicates 
that the Veteran worked for TC for about two weeks in 1998 and 
would become extremely irritated, frustrated, and even angry when 
trying to use a "simple" computer menu system.  

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a lay person.  See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cirl 2007).  

The Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may 
be placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The Board has weighed the probative value of the multiple medical 
reports and treatment records against the probative value of the 
lay statements from WBT, TC, KH, and JH and the Veteran's 
subjective reports of symptomatology and finds that the 
voluminous medical evidence showing that trained medical 
professionals found little to no impairment of thought process or 
speech or disorientation to time or place and no objective 
evidence of severe memory loss (rising to the level of forgetting 
the names of close friends and family), to have far more 
probative value than the lay statements and the Veteran's 
subjective reports of symptomatology.  As such, the Board finds 
that the Veteran's PTSD disability is not manifested by 
symptomatology more closely approximating total occupational or 
social impairment manifested by grossly inappropriate behavior or 
disorientation to time or place.

The Board has also considered the Veteran's argument regarding 
his allegations of suicidal and/or homicidal intent.  The 
objective evidence of record shows that the Veteran had a history 
of suicide attempts and act of homicide in his remote history.  
The Veteran shot his mother-in-law in the late 1980s and reported 
his last suicide attempt in 1985.  These events occurred years 
before the current claim and are not relevant to determining the 
current severity of the Veteran's PTSD symptoms.

The current relevant evidence of record shows that in July 1998, 
the Veteran reported a "history" of attempted suicide but 
denied current suicidal or homicidal ideation.  In July to 
September 1999, the Veteran again reported a "remote history" 
of suicide attempts, but in September 1999, he again denied 
suicidal thoughts.  In August 1999, the Veteran denied suicidal 
thoughts and admitted to a history of suicide attempts, the 
"last time being in 1985."  In January 2000, the Veteran again 
denied suicidal or homicidal ideation.  In June 2001, the Veteran 
again reported a "remote history" of suicide attempts, "but 
nothing recent."  He again denied suicidal or homicidal 
thoughts.  October 2001 VA treatment records show that the 
Veteran denied suicidal or homicidal ideations.  In a July 2004 
letter from Dr. JKM, the Veteran's treating physician, JKM refers 
to the Veteran as having "intermittent suicidal ideation."  
Corresponding July 2004 VA treatment notes show that the examiner 
observed that although the Veteran had fleeting suicidal 
ideation, he had no suicidal ideation or plan.  No suicidal or 
homicidal thoughts were noted in the September 2005 VA 
examination.  In September 2005 VA treatment notes, the Veteran 
said he would be better off dead, but he denied specific suicidal 
thoughts or plans.  The Veteran made similar statements at the 
November 2007 VA examination.  The September 2009 VA examination 
report reflects that the Veteran reported a history of suicidal 
attempts in the "distant past."  Although the Veteran did admit 
to frequent suicidal thoughts, he was not presently suicidal and 
denied any current intent or plans of acting on it.  He also 
reported a history of homicidal actions but currently denied any 
such thoughts or intent.

In summary, the evidence of record during the course of this 
appeal shows that the Veteran has consistently denied suicide or 
homicide attempts, other than a few isolated admissions of 
suicidal ideations.  The Veteran, however, counters with an 
August 2006 statement where he states that he has had multiple 
suicide attempts (although it is not clear when these occurred) 
and states that he denies these suicide attempts when questioned 
by medical personnel because he does not want to be "locked up 
again."  

With respect to the issue of the Veteran's credibility, the Board 
notes that VA may properly consider the evidence of record in 
relation to the record as a whole.  Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table) (In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
Veteran.  See Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997) (holding that the Board has the 'authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.').  In fact, the Board is charged with the duty to 
assess the credibility and weight given to evidence. Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Board finds the Veteran's allegations of additional suicide 
attempts to not be credible because this statement shows the 
Veteran has misrepresented his symptoms to medical personnel in 
order to effectuate a particular outcome (i.e., avoiding any sort 
of detainment), which shows that the Veteran has a history of 
lack of truthfulness in reporting subjective symptomatology in an 
effort to obtain a desired result.  

In summary, although the record reflects some instances of 
fleeting suicidal ideation, there is no evidence of a persistent 
danger of hurting himself or others in order to rise to the level 
of symptomatology contemplated by a 100 percent schedular 
disability rating.  In fact, the Veteran's sporadic instances of 
suicidal ideation fit squarely within the symptomatology 
contemplated by a 70 percent disability rating as suicidal 
ideation is specifically listed as a symptom compatible with a 70 
percent disability rating.

The Board acknowledges the instances of domestic violence alleged 
by the Veteran's girlfriend/fiancé, KH, in her statements and 
alleged in various statements by the Veteran, to include his 
hearing testimony.  However, these allegations do not rise to the 
level of demonstrating a persistent danger to the Veteran or 
others, particularly in light of the voluminous medical evidence 
of record which shows that no medical professional during the 
course of this appeal has found the Veteran to be a persistent 
danger to himself or others.  

Moreover, in weighing the probative value of the relevant 
evidence, the Board finds the lay statements and testimony to 
have less probative value than the voluminous records showing 
that no trained medical personnel have found the Veteran to be a 
persistent danger to himself or others in the last 13 years in 
spite of numerous psychiatric evaluations.  At most, these 
episodes of domestic violence and the outburst at work described 
by TC constitute the type of impaired impulse control manifested 
by unprovoked irritability with periods of violence contemplated 
by a 70 percent disability rating for PTSD.


And finally, the Board finds that the objective evidence of 
record showing that the Veteran is able to maintain minimal 
personal hygiene far outweighs the allegations by the Veteran, 
his girlfriend, and her uncle that he does not maintain even 
minimum hygiene standards.  Once again, the Veteran has shown 
over the course of many years that he is reasonably well groomed 
for his numerous appointments at the VA, including for both of 
his BVA hearings.  Although the Veteran's girlfriend and her 
uncle allege in their statements that the Veteran is actually 
very poorly groomed normally, including showering and brushing 
his teeth very sporadically, this description of the Veteran's 
appearance and behavior is contradicted by the voluminous 
objective medical evidence of record over a long period of time.  

At most, the objective evidence shows that the Veteran has been 
mildly disheveled on a couple of occasions, as opposed to being 
acceptably groomed when attending his numerous and frequent 
appointments.  Once again, this level of neglect of personal 
appearance and hygiene, at most, rises to the level of a 70 
percent disability rating as the criteria for a 70 percent 
disability level contemplates "neglect of personal appearance 
and hygiene."  Therefore, the Board finds that the Veteran does 
not demonstrate only an intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) in order to more closely approximate the 
symptomatology for a 100 percent disability rating for PTSD.

In summary, the Board finds that the Veteran's PTSD 
symptomatology does not rise to the level to warrant a 100 
percent disability level for the reasons described above.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the Veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

Although the Veteran asserts that he is unemployable because of 
his service-connected PTSD, the record does not include any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Veteran has 
not required frequent periods of hospitalization for his PTSD 
disability and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the schedule 
of ratings.  The Board does not doubt that limitation caused by 
PTSD has a significant adverse impact on employability; however, 
loss of industrial capacity is the principal factor in assigning 
schedular disability ratings, and the Veteran's significant 
occupational impairment is contemplated in the current 70 percent 
schedular rating.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. 
Section 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  Consequently, the Board 
finds that the 70 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the Veteran and higher ratings are denied on an 
extra-schedular basis.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.




ORDER

A disability rating of 70 percent, but no higher, is granted from 
January 28, 1997 to present.




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



of Veterans Affairs


